Title: Thomas Jefferson to John Wayles Eppes, 26 January 1810
From: Jefferson, Thomas
To: Eppes, John Wayles


          
            Dear Sir
             
                     Monticello 
                     Jan. 26. 10
          
          
		  Your letter of the 21st brought to my mind Colo Bentley’s business. I immediately examined the papers, & calculated the balance due, a small one, and wrote to mr James Pleasants a statement of the account, authorising him on paiment of the balance to Gibson & Jefferson in Richmond, to convey the lands to Colo Bentley discharged of all further claims on my part.
           
		  Francis is well as we are all, but locked up in snow & ice.Affectionately Your’s
          
            Th:
            Jefferson
        